842 F.2d 333
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Abdullah S. SHABAZZ, Plaintiff-Appellant,v.Robert BROWN, David Jamrog, Robert Atherton, and OfficerSteven Dwight, Defendants-Appellees.
No. 87-1704.
United States Court of Appeals, Sixth Circuit.
March 15, 1988.

Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and CONTIE, Senior Circuit Judge.

ORDER

1
This case has been referred to a panel of this court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


2
Upon consideration, we affirm the judgment of the district court for the reasons stated in the magistrate's report and recommendation adopted by the district court on July 14, 1987.  Rule 9(b)(5), Rules of the Sixth Circuit.  Plaintiff does not have a liberty interest in retaining "honor status" under state law or prison policy.   See Olim v. Wakinekona, 461 U.S. 238 (1983);  Hewitt v. Helms, 459 U.S. 460 (1983).